Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 21, 2022.

Notice of Non-compliant Amendment
The amendment to the claims filed on March 21, 2022 does not comply with the requirements of 37 CFR 1.121(c) because the amendment lists claims 78-79 with the identifier “New”, when, in fact, claims 78-79 are “Previously Presented” relative to the immediate prior version of the claims.   While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of 37 CFR 1.121(c) when making amendments to the claims in order to avoid the issuance of a Notice of Non-compliant Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Claim Amendments
           Applicant’s amendment to the claims, filed 03/21/2022, is acknowledged. 
	Claims 69-76, 80-84, 86-88 are amended.
	Claims 1-68, 77, and 85 are cancelled.
	Claims 69-76, 78-84, 86-88 are pending.
Claims 69-76, 78-84, 86-88 are under examination. 

	
Priority
	The instant application 15/746,369 was filed on 01/19/2018. This application is a National Stage of International Application No. PCT/US16/42872 filed 07/19/2016, claiming priority based on U.S. Provisional Application 62/194,460 filed 07/20/2015.

Interview Summary
	This Office action includes an attached interview summary.

Withdrawal of Prior Rejections/Objections
	All rejections and objections from the previous Office action mailed 02/25/2021 are hereby withdrawn. The following rejections and objections are newly applied. Applicant’s remarks filed 03/21/2022 have been carefully considered but are moot because the previous rejections are withdrawn. In particular, Applicant’s traversal of the prior 35 U.S.C. 103 rejections relies on a combination of references that do not form the basis of the new grounds rejections under 35 U.S.C. 103.

Claim Objections
	Claim 88 is objected to because of the following informalities:
Claim 88 recites the abbreviation “HIV” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. human immunodeficiency virus (HIV). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 81 recites cells that comprise “a recombinant nucleic acid molecule that encodes and ETV2 polypeptide” (emphasis added). The recitation is indefinite for failing to clearly identify the gene product encoded by the recombinant nucleic acid molecule. For example, although it is clear that the cells comprise ETV2 polypeptide, it is unclear if the recombinant nucleic acid molecule encodes for ETV2 polypeptide or whether some other gene product is encoded by the recombinant nucleic acid molecule. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied.
Claim 88 recites a disorder “selected from” a hematologic disease, a disorder that requires bone marrow hematopoietic stem cell transplantation, an infectious immunodeficiency, an infectious disease affecting T cells, HIV, a genetic immunodeficiency, severe combined immunodeficiency, a genetic disease affecting erythrocytes, an anemia, “and” Fanconi anemia. The term “and” indicates that each member of the recited list of disorders is required as a single combination. Accordingly, a single member of the recited list cannot be “selected from” said single combination. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that amending the claim to replace the term “and” with “or” would be remedial because said amendment would recite each member of the list in the alternative, as opposed to in a single combination.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 69-76, 78-84, 86-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,961,509 B2 (issued: 03/30/2021) in view of Li et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237; Llames et al. "Feeder Layer Cell Actions and Applications" TISSUE ENGNEERING: Part B, Volume 21, Number 4, 345-353, (March 2015); and Cao et al. "The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for human umbilical cord blood cells" Biotechnol. J. 2014, 9, 980-989 (published: January 2014).
This rejection is newly applied.
The patent claims are directed to a method of expanding a population of hematopoietic stem or progenitor cells (HSPCs) in culture comprising culturing a population of E4ORF1+ ETV2+ engineered human umbilical vein endothelial cells (HUVECs) in the same culture vessel as a population of HSPCs. The patent claims are also directed to a composition comprising E4ORF1+ ETV2+ HUVECs and HSPCs. Patent claim 6 recites that the composition is suitable for administration to a subject, and patent claim 7 recites that the composition is used in an HSPC transplantation procedure.
The difference between the patent claims and the instant claims is that the instant claims further recite harvesting and transfusing the expanded cell populations of HSPCs and HUVECs. However, patent claims 6-8 recite that the composition comprising HUVECs and HSPCs are suitable for administration to a subject and are used in a cell or HSPC transplantation procedure. Accordingly, the steps of harvesting and transfusing the expanded cell population of HSPCs and HUVECs to a subject in need thereof is fairly suggested and would have been prima facie obvious over the patent claims. One of ordinary skill in the art would have been motivated to harvest and administer the expanded cell population to alleviate the suffering of a patient in need of a cell or HSPC transplantation procedure.
With respect the limitations that the HSPCs and HUVECs are simultaneously present in the same medium as each other throughout the expansion, harvesting and transfusion steps, that at no point during the method are the HSPCs removed from the HUVECs or contacted with additional ECs, and that there is no purification to remove the HUVECs from the HSPCs, the patent claims positively recite that the HSPCs and HUVECs are cultured and expanded in the same culture vessel. The patent claims do not recite that the HSPCs and HUVECs are separated at any stage of the expansion. The patent claims do not recite that additional ECs are added to the culture at any stage of the expansion. The patent claims recite that the composition comprising both HSPCs and HUVECs is suitable for administration to a subject in need thereof and for use in a cell transplantation procedure. For these reasons, the limitations that the HSPCs and HUVECs are simultaneously present in the same medium as each other throughout the expansion, harvesting and transfusion steps, that at no point during the method are the HSPCs removed from the HUVECs or contacted with additional ECs, and that there is no purification to remove the HUVECs from the HSPCs, would have been prima facie obvious over the patent claims. 
Moreover, the limitations that the HSPCs and ECs are simultaneously present in the same medium as each other throughout the expansion, harvesting and transfusion steps, that at no point during the method are the HSPCs removed from the ECs or contacted with additional ECs, and that there is no purification to remove the ECs from the HSPCs, was practiced in the art prior to the effective filing date of the instant claims. Li discloses expanding HSPCs with ECs in a bioreactor followed by harvesting and transfusing the expanded cell population of HSPCs and ECs to a subject. Li does not separate the HSPCs and ECs at any stage of the expansion, harvesting, and transfusion steps. Li does not contact the HSPCs with additional ECs. See page 1227, right column. For these reasons, the limitations that the HSPCs and ECs are simultaneously present in the same medium as each other throughout the expansion, harvesting and transfusion steps, that at no point during the method are the HSPCs removed from the ECs or contacted with additional ECs, and that there is no purification to remove the ECs from the HSPCs, would have been prima facie obvious over the patent claims and prior art.
With respect to the limitations that the initial EC/HSPC ratio is at least 25:1, at least 50:1, at least 100:1, at least 500:1, or at least 1000:1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05. In this case, these limitations do not even limit the claims to a particular number or range of HSPCs and ECs. Rather, the claims embrace any number of HSPCs and ECs as long as the recited broad ranges of EC/HSPC ratio are satisfied. Considering the very broad scope of the subject matter and the lack of evidence that the recited EC/HSPC ratio ranges are critical, these limitations would have been prima facie obvious over the patent claims.
With respect to the limitation that the HSPCs are expanded for 1 day to 28 days, Li discloses that the expansion step is for 7 days. See page 1227, right column.
With respect to the limitation that the HSPCs are expanded by 20-fold to 30,000-fold during the expansion step, claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. In this case, that the HSPCs are expanded by 20-fold to 30,000-fold during the expansion step is merely directed to a desirable or intended result that naturally flows from performing the expansion step. The limitation does not positively limit the material acts of the claimed method to a particular structure. Moreover, Li discloses that the HSPCs are expanded by about 178.9-fold (page 1231, col. 1-2, joining paragraph).
Patent claim 11 recites that the HUVECs form a feeder cell layer on the surface of the culture vessel. Prior to the effective filing date of the instantly claimed invention, Llames teaches that "growth-arrested feeder cells have been used for years to promote cell proliferation ... feeder cells consist in a layer of cells unable to divide, which provides extracellular secretions to help another cell to proliferate" (Abstract) and "[f]eeder cells have to provide one or several active signals and factors to support the expansion of cultured target cells, but they have to be prevented from overgrowing the culture. This fact makes necessary to maintain feeder cells in a nonmultiplying, but metabolically active, state allowing them to express specific ligands or cytokines" (page 345, col. 2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the feeder HUVECs to be mitotically inactivated with a reasonable expectation of success because Llames teaches that mitotically inactivated feeder cells have been used for years to promote target cell proliferation. Moreover, Llames further provides means to growth arrest feeder cells, such as γ-irradiation (GI) and mitomycin-C (MC) treatments. See page 345. One of ordinary skill would have been motivated to perform said modification in order to prevent the feeder cells from overgrowing the culture, as taught by Llames (page 345).
Patent claim 12 recites that culturing is performed in the absence of serum.
The patent claims recite that the expansion step is performed using a culture vessel. The use of hollow-fiber bioreactors for HSPC expansion was known in the art prior to the effective filing date of the instantly claimed invention. Cao discloses the expansion of HSPCs in contact with feeder cells using a hollow fiber bioreactor (HFBR). See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a culture vessel, as recited in the patent claims, with a hollow fiber bioreactor, as taught by Cao, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Cao teaches several advantages of performing HSPC expansion with a hollow fiber bioreactor (HFBR). See page 981, “several aspects in the design of the HFBR can replicate the native bone marrow micro environment. Its large surface area to volume ratio and fiber architecture provides a 3D architecture for cell-cell and cell-ECM interaction .... Another primary advantage of our HFBR culture is that it overcomes many drawbacks in the standard tissue culture systems, such as constraints in growth space and non-homogenous distribution of dissolved oxygen, pH, glucose, and cytokines”.
With respect to the limitation that the HSPCs are CD34+, CD34 was known in the art to be a marker commonly and endogenously expressed by HSPCs prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Moreover, Cao discloses that the HSPCs are CD34+. See Abstract; see page 984, right column. For these reasons, use of CD34+ HSPCs would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
The isolation of HSPCs from bone marrow, peripheral blood, and cord blood was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Li discloses that the HSPCs are derived from bone marrow (BM). See page 1227, right column. Llames discloses HSPCs derived from human cord blood. See Table 1 on page 349. Cao discloses HSPCs derived from human cord blood. See Abstract; see pages 981-982, joining paragraph. For these reasons, isolation of HSPCs from bone marrow, peripheral blood, or cord blood would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
The transplantation of HSPCs that are either allogeneic or autologous with respect to the subject was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Accordingly, the transplantation of either allogeneic HSPCs or autologous HSPCs would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
Li discloses wherein the subject has a deficiency in hematopoiesis caused by a myeloablative treatment (see page 1234, "We transplanted the entire contents of the heart, liver, and kidney EC and Sca-1 + c-Kit+ lin- cell day-7 co cultures into lethally irradiated recipients”). 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-76, 78-80, 82-84, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. “Hematopoietic stem cell repopulating ability can be maintained in vitro by some primary endothelial cells”, EXPERIMENTAL HEMATOLOGY, 32 (2004) 1226–1237; US 8,465,732 B2 to Rafii et al. (issued: 2013); Llames et al. "Feeder Layer Cell Actions and Applications" TISSUE ENGNEERING: Part B, Volume 21, Number 4, 345-353, (March 2015); and Cao et al. "The hollow fiber bioreactor as a stroma-supported, serum-free ex vivo expansion platform for human umbilical cord blood cells" Biotechnol. J. 2014, 9, 980-989 (published: January 2014).
This rejection is newly applied.
Li discloses a method of producing and transplanting into a subject an expanded population of hematopoietic stem or progenitor cells (HSPCs) and endothelial cells (ECs) suitable for use in HSPC transplantation comprising:
contacting HSPCs with ECs in a bioreactor;
expanding the HSPCS by culturing the HSPCs and ECs in the bioreactor under conditions allowing for expansion of the HSPCs for a time period to produce an expanded cell population comprising HSPCs and ECs;
harvesting the expanded cell population of HSPCs and ECs from the bioreactor; and
transfusing the expanded cell population of HSPCs and ECs into a subject in need thereof;
wherein the HSPCs and the ECs are simultaneously present in the same medium as each other throughout the expansion, harvesting, and transfusion steps, such that a continuous interaction is maintained between the HSPCs and the ECs throughout the expansion, harvesting, and transfusion steps.
See page 1227, right column.
As discussed above, Li discloses expanding HSPCs with ECs in a bioreactor followed by harvesting and transfusing the expanded cell population of HSPCs and ECs into a subject. Li does not disclose separating the HSPCs and ECs at any stage of the expansion, harvesting, and transfusion steps. Li does disclose contacting the HSPCs with additional ECs. See page 1227, right column. For these reasons, the limitations that the HSPCs and ECs are simultaneously present in the same medium as each other throughout the expansion, harvesting and transfusion steps, that at no point during the method are the HSPCs removed from the ECs or contacted with additional ECs, and that there is no purification to remove the ECs from the HSPCs, would have been prima facie obvious over the prior art.
Li does not teach that the endothelial cells (ECs) are E4ORF1+ human umbilical vein endothelial cells (E4ORF1+ HUVECs). Prior to the effective filing date of the instantly claimed invention, Rafii is relevant prior art for teaching the expansion of HSPCs with a feeder layer of E4ORF1+ HUVECs. See col. 4, lines 10-18; col. 6, lines 3-6; and col. 9. In particular, Rafii teaches that the E4ORF1-transduced ECs stimulate angiogenesis and are particularly useful as feeder cells for HSPCs. See col. 6-7, joining paragraph; see col. 9. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute ECs, as taught by Li, with E4ORF1+ HUVECs, as taught by Rafii, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Rafii teaches that E4ORF1-transduced ECs stimulate angiogenesis and are particularly useful as feeder cells for HSPCs.
With respect to the limitations that the initial EC/HSPC ratio is at least 25:1, at least 50:1, at least 100:1, at least 500:1, or at least 1000:1, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05. In this case, these limitations do not even limit the claims to a particular number or concentration of HSPCs and ECs. Rather, the claims embrace any number or concentration of HSPCs and ECs as long as the recited broad ranges of EC/HSPC ratio are satisfied. Considering the very broad scope of the subject matter and the lack of evidence that the recited EC/HSPC ratio ranges are critical, these limitations would have been prima facie obvious over the prior art.
With respect to the limitation that the HSPCs are expanded for 1 day to 28 days, Li discloses that the expansion step is for 7 days. See page 1227, right column.
With respect to the limitation that the HSPCs are expanded by 20-fold to 30,000-fold during the expansion step, claim scope is not limited by claim language which does not limit the claim to a particular structure. See MPEP 2111.04. In this case, that the HSPCs are expanded by 20-fold to 30,000-fold during the expansion step is merely directed to a desirable or intended result that naturally flows from performing the expansion step. The limitation does not positively limit the material acts of the claimed method to a particular structure. Moreover, Li discloses that the HSPCs are expanded by about 178.9-fold (page 1231, col. 1-2, joining paragraph).
Li co-cultures HSPCs with ECs but does not disclose that the ECs are mitotically inactivated or growth arrested. Prior to the effective filing date of the instantly claimed invention, Llames teaches that "growth-arrested feeder cells have been used for years to promote cell proliferation ... feeder cells consist in a layer of cells unable to divide, which provides extracellular secretions to help another cell to proliferate" (Abstract) and "[f]eeder cells have to provide one or several active signals and factors to support the expansion of cultured target cells, but they have to be prevented from overgrowing the culture. This fact makes necessary to maintain feeder cells in a nonmultiplying, but metabolically active, state allowing them to express specific ligands or cytokines" (page 345, col. 2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the feeder ECs to be mitotically inactivated with a reasonable expectation of success because Llames teaches that mitotically inactivated feeder cells have been used for years to promote target cell proliferation. Moreover, Llames describes means to growth-arrest feeder cells, such as γ-irradiation (GI) and mitomycin-C (MC) treatments. See page 345. One of ordinary skill would have been motivated to perform said modification in order to prevent the feeder cells from overgrowing the culture, as taught by Llames (page 345).
Li does not disclose that the co-culture is performed in a hollow-fiber bioreactor (HFBR). Prior to the effective filing date of the instantly claimed invention, Cao discloses the expansion of HSPCs in contact with feeder cells using a hollow fiber bioreactor (HFBR). See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a culture vessel, as taught by Li, with a hollow fiber bioreactor, as taught by Cao, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Cao teaches several advantages of performing HSPC expansion with a hollow fiber bioreactor (HFBR). See page 981, “several aspects in the design of the HFBR can replicate the native bone marrow micro environment. Its large surface area to volume ratio and fiber architecture provides a 3D architecture for cell-cell and cell-ECM interaction .... Another primary advantage of our HFBR culture is that it overcomes many drawbacks in the standard tissue culture systems, such as constraints in growth space and non-homogenous distribution of dissolved oxygen, pH, glucose, and cytokines”.
With respect to the limitation that the HSPCs are CD34+, CD34 was known in the art to be a marker commonly and endogenously expressed by HSPCs prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Moreover, Rafii discloses that the HSPCs are CD34+. See col. 6, lines 3-6. Cao also discloses that the HSPCs are CD34+. See Abstract; see page 984, right column. For these reasons, use of CD34+ HSPCs would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
The isolation of HSPCs from bone marrow, peripheral blood, and cord blood was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Li discloses that the HSPCs are derived from bone marrow (BM). See page 1227, right column. Llames discloses HSPCs derived from human cord blood. See Table 1 on page 349. Cao discloses HSPCs derived from human cord blood. See Abstract; see pages 981-982, joining paragraph. For these reasons, isolation of HSPCs from bone marrow, peripheral blood, or cord blood would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
Li discloses that HSPCs can be cultured in either serum-free medium or serum-containing medium. See page 1226, second paragraph. Cao discloses that the HSPCs are expanded in serum-free medium. See Abstract; see pages 981-982, joining paragraph. Rafii discloses that the expansion step of HSPC and EC co-culture is performed in the absence of serum. See col. 6, lines 3-6. Prior to the effective filing date of the instantly claimed invention, the use of serum-free media was known in the art to allow the standardization of cell culture conditions by avoiding the use of undefined and variable serum products derived from humans or animals (Official Notice taken, if necessary). For these reasons, it would have been prima facie obvious to one of ordinary skill in the art to perform the expansion step in serum-free conditions in order to standardize the cell culture and avoid the use of undefined and variable serum products derived from humans or animals.
The transplantation of HSPCs that are either allogeneic or autologous with respect to the subject was known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Accordingly, the transplantation of either allogeneic HSPCs or autologous HSPCs would have been prima facie obvious over the prior art and the simple substitution of one known element for another would have yielded predictable results.
Li discloses wherein the subject has a deficiency in hematopoiesis caused by a myeloablative treatment. See page 1227, " the entire contents of each coculture or control wells were injected into lethally irradiated (11 Gy administered in divided doses 4 hours apart using a 137Cs irradiator) recipient mice”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633